Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 10/14/2020 and 08/16/2021 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Claim 26 recites “a computer program that causes a computer to execute…”.  Based on this limitation, it is understood that a “computer program” is being claimed.  
To obviate from the 101 rejection, Examiner suggests amending the claim to show “a non-transitory computer readable storage medium containing a computer program that causes a computer to execute…”.  

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0315187 to Sawai (hereinafter “Sawai”) in view of US 2019/0322367 A1 to El Idrissi (hereinafter “Idrissi”)

Regarding Claim 1, Sawai teaches A communication control device comprising:  (Figure 7 and [0072], illustrates communication control apparatus)
an acquisition unit that acquires a parameter for calculating a coverage of one or more second wireless systems that share a part or a whole of a frequency allocated to a first wireless system; ([0077], discloses the parameter acquisition unit 142 acquires parameters to calculate coverage of a secondary system from each of the secondary usage nodes 40 operating the secondary system on a frequency channel allocated to the primary system via the first communication unit 110) and 
a control unit that calculates the coverage of the second wireless system on a basis of the parameter acquired by the acquisition unit ([0078] The calculation unit 144 calculates coverage of each secondary system using parameters acquired by the parameter acquisition unit 142)
generates information indicating whether or not a partitioned geographical range is included in the coverage, and  (Figures 9 and [0094], discloses FIG. 9 is an explanatory view illustrating a first example of coverage information generated by the communication control apparatus 30b in the present embodiment. A plurality of blocks formed by dividing a geographical region is shown on the upper left corner of FIG. 9. The calculation unit 144 of the communication control apparatus 30b calculates the range of a service area 44 present extending over one or more blocks as coverage for 
records a reception power level from the second wireless system in the geographical range in which the information satisfies a predetermined condition. ([0097], discloses the value of each block may indicate a power level of a wireless signal of the secondary system assumed in each block. Accordingly, though the amount of data of coverage information increases, it becomes possible to estimate not only the possibility of interference, but also intensity of interference in detail by the neighbor detection unit 174 of the communication control apparatus 30a)

Sawai discloses calculating the coverage of the second wireless system on a basis of an acquired parameter, but does not explicitly teach calculating the coverage of the second wireless system on the basis of a predetermined reception power reference value.
However, the concept of determining coverage based on a predetermined reception power reference value is well known in the art. For example, in a similar field 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Sawai to include the above limitations as suggested by Idrissi, in order to accurately identify uncovered zones on a coverage map as indicated in [0024]-[0025] of Idrissi.

Regarding Claim 2, Sawai/Idrissi teaches The communication control device according to claim 1, wherein Sawai further teaches the control unit makes a frequency use permission determination of the second wireless system by use of a predetermined requirement for the first wireless system in the geographical range in which the information satisfies the predetermined condition. ([0082]-[0083], discloses when coverage information is notified from the interference control unit 146 of each of the communication control apparatuses 30b, the communication control apparatus 30a determines the possibility of interference for each combination of secondary systems to detect neighboring systems. If a secondary system under control and a secondary system controlled by the other communication control apparatus 30b are indicated to be mutually neighboring systems by the neighboring system list provided by the communication control apparatus 30a, the interference control unit 146 negotiates with the other communication control apparatus 30b to control interference between the neighboring systems. For example, if different frequency channels can be 

Regarding Claim 3, Sawai/Idrissi teaches The communication control device according to claim 1, wherein Sawai further teaches the control unit generates the information as a bitmap. (Figures 9 and 10 and [0094]-[0095], discloses coverage information represented by a plurality of blocks formed by dividing a geographical region, in which each block is indicative of coverage of a secondary system)

Regarding Claim 10, Sawai/Idrissi teaches The communication control device according to claim 1, wherein Sawai further discloses in a case where use of another one of the second wireless systems is newly requested in a state where one or more of the second wireless systems are already used, the control unit calculates a coverage of the another one of the second wireless systems. ([0102], discloses when some secondary system is newly added, the neighbor detection unit 174 may determine only possibilities of interference between the new secondary system 

Regarding Claim 11, Sawai teaches A communication control method comprising executing, by a processor: (Figure 7 and [0072], illustrates communication control apparatus comprising control unit 140) 
acquiring a parameter for calculating a coverage of one or more second wireless systems that share a part or a whole of a frequency allocated to a first wireless system; ([0077], discloses the parameter acquisition unit 142 acquires parameters to calculate coverage of a secondary system from each of the secondary usage nodes 40 operating the secondary system on a frequency channel allocated to the primary system via the first communication unit 110)
calculating the coverage of the second wireless system on a basis of the acquired parameter ([0078] The calculation unit 144 calculates coverage of each secondary system using parameters acquired by the parameter acquisition unit 142)
 generating information indicating whether or not a partitioned geographical range is included in the coverage; (Figures 9 and [0094], discloses FIG. 9 is an explanatory view illustrating a first example of coverage information generated by the communication control apparatus 30b in the present embodiment. A plurality of blocks formed by dividing a geographical region is shown on the upper left corner of FIG. 9. The calculation unit 144 of the communication control apparatus 30b calculates the range of a service area 44 present extending over one or more blocks as 
and recording a reception power level from the second wireless system in the geographical range in which the information satisfies a predetermined condition. ([0097], discloses the value of each block may indicate a power level of a wireless signal of the secondary system assumed in each block. Accordingly, though the amount of data of coverage information increases, it becomes possible to estimate not only the possibility of interference, but also intensity of interference in detail by the neighbor detection unit 174 of the communication control apparatus 30a)

Sawai discloses calculating the coverage of the second wireless system on a basis of an acquired parameter, but does not explicitly teach calculating the coverage of the second wireless system on the basis of a predetermined reception power reference value.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Sawai to include the above limitations as suggested by Idrissi, in order to accurately identify uncovered zones on a coverage map as indicated in [0024]-[0025] of Idrissi.

Regarding Claim 12, Sawai teaches A computer program that causes a computer to execute: (Figure 7 and [0072], illustrates communication control apparatus comprising a control unit 140) 
acquiring a parameter for calculating a coverage of one or more second wireless systems that share a part or a whole of a frequency allocated to a first wireless system; ([0077], discloses the parameter acquisition unit 142 acquires parameters to calculate coverage of a secondary system from each of the secondary usage nodes 40 operating the secondary system on a frequency channel allocated to the primary system via the first communication unit 110) 
calculating the coverage of the second wireless system on a basis of the acquired parameter ([0078] The calculation unit 144 calculates coverage of each secondary system using parameters acquired by the parameter acquisition unit 142)
generating information indicating whether or not a partitioned geographical range is included in the coverage; and  (Figures 9 and [0094], discloses FIG. 9 is an explanatory view illustrating a first example of coverage information generated by the communication control apparatus 30b in the present embodiment. A plurality of blocks formed by dividing a geographical region is shown on the upper left corner of FIG. 9. The calculation unit 144 of the communication control apparatus 30b calculates the range of a service area 44 present extending over one or more blocks as coverage for each secondary system.  Then, the calculation unit 144 generates coverage information in a bitmap form indicating whether each block belongs to the calculated coverage. Figure 10 and [0095], discloses coverage information of two secondary systems Ni, Nj of which the communication control apparatus 30a may be notified from the communication control apparatus 30b is shown in the upper part of FIG. 10. The neighbor detection unit 174 of the communication control apparatus 30a calculates a logical conjunction of values of two pieces of coverage information for each block of the coverage information. As a result, as shown in the lower part of FIG. 10, a bitmap in which only blocks of overlapping coverage have values other than 0 is derived)
recording a reception power level from the second wireless system in the geographical range in which the information satisfies a predetermined condition. ([0097], discloses the value of each block may indicate a power level of a wireless signal of the secondary system assumed in each block. Accordingly, though the amount of data of coverage information increases, it becomes possible to estimate not only the possibility of interference, but also intensity of interference in detail by the neighbor detection unit 174 of the communication control apparatus 30a)

Sawai discloses calculating the coverage of the second wireless system on a basis of an acquired parameter, but does not explicitly teach calculating the coverage of the second wireless system on the basis of a predetermined reception power reference value.
However, the concept of determining coverage based on a predetermined reception power reference value is well known in the art. For example, in a similar field of endeavor, Idrissi discloses in [0024], plotting coverage maps by directly assessing or measuring the signal strength around a road side unit 20 such that an area may be deemed uncovered when the signal strength is below a predetermined threshold (i.e. a predetermined reception power reference value).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Sawai to include the above limitations as suggested by Idrissi, in order to accurately identify uncovered zones on a coverage map as indicated in [0024]-[0025] of Idrissi.

Allowable Subject Matter
s 4-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477